Order, Supreme Court, New York County (White, J.), entered February 5, 1982 denying motion and cross motion for summary judgment, is modified, on the law, to the extent that defendant’s motion for summary judgment dismissing the complaint is granted, and the complaint is dismissed, and the order is otherwise affirmed, without costs. As to the Eastern Boulevard Bridge, the error on the site plan was a patent error. From the specifications and inspection there can have been no doubt that the bridge to be painted was the Eastern Boulevard Bridge over the Bronx River and not the highway overpass improperly indicated on the site plan. “A shadowy semblance of an issue is not enough to defeat the motion” (Hanrog Distr. Corp. v Hanioti, 10 Misc 2d 659, 660 [Shientag, J.], quoted with approval in Eaton v Laurel Delicatessen Corp., 5 AD2d 590, 593, affd 5 NY2d 1029). As to the 145th Street Bridge, the bid specifications required the successful bidder to do preliminary cleaning. The inspection which plaintiff made before bidding should have disclosed the debris, beer cans, etc., at the site, and it was plaintiff’s obligation under the bid to clean that. Concur — Sullivan, J. P., Ross and Bloom, JJ.